Citation Nr: 0606608	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Service connection for a left hand disorder.  

2.  Entitlement to a compensable rating for a postoperative 
ganglion, left wrist scar.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and son




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.     


FINDINGS OF FACT

1.  The veteran underwent surgery on to remove a ganglion 
cyst on his left wrist while in service. 

2.  The currently diagnosed arthritic changes of the left 
hand are consistent with rheumatoid arthritis or 
osteoarthritis and are not related to the veteran's military 
service or to any incident therein.

3.  The postoperative left wrist scar is less than six square 
inches in size, and is not productive of limitation of 
function or pain, and is not unstable.  


CONCLUSIONS OF LAW

1.  A left hand disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  

2.  The criteria for a compensable evaluation for 
postoperative ganglion cyst scar of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2001) (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, in a letter dated in May 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims.  See Pelegrini, 18 Vet. 
App. at 120.  The letter also informed the veteran that VA 
would obtain all service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2005 letter did not 
expressly direct the veteran to do this, but stated "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know," and "[t]ell 
us about any additional information or evidence that you want 
us to try to get for you."  The provisions of 38 C.F.R. 
§ 3.159(b)(1) were provided to the veteran in the statement 
of the case.  It is clear from these documents letter that 
the RO was asking for any records related to the veteran's 
claim.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, service personnel records, and VA 
outpatient medical records have been associated with the 
claims file.  The veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In 
this case, the veteran has been afforded examinations in 
connection with his claims.  VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In this case, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
August 2005.  Although the NPRC responded that the record was 
"fire related" and there were no service medical records 
available, the Board notes that the service medical records 
were not located at the NPRC at the time of the August 2005 
request from the RO.  Indeed, the veteran's service medical 
records were in the custody of VA, and in fact, were 
associated with the veteran's claim file, and had been 
associated with the claims file since they were received by 
VA in June 1948.  So although NPRC indicated that the 
veteran's service medical records unavailable as they were 
"fire related," in that they would have been located in an 
area that had been destroyed by the 1973 fire, in this case, 
they had been transferred to VA's custody over 20 years prior 
to the 1973 fire.  Accordingly, the veteran's service medical 
records are of record and have been considered in conjunction 
with the decisions herein. 

	Service connection claim 

The veteran claims that he injured his left hand in service 
while stabilizing a ground-based antenna in Panama in 1943.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Service 
connection may also be granted for disease that is diagnosed 
after discharge from active service, when the evidence 
establishes that such disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the instant case, there is no evidence in the service 
medical records that the veteran injured his left hand in 
service.  The service medical records are negative for any 
complaints or findings of a left hand injury.  The first 
evidence of record of a left hand disorder was in 2000, when 
generalized arthritis was documented, to include arthritic 
changes of the left hand.  


In August 2002, G. T., M.D., stated that the veteran related 
a history of injuring his left thumb while digging trenches 
in 1943, with pain since that time.  Dr. T. opined that based 
on the history related by the veteran, the veteran had an 
injury in service that "has been worsening."  Thereafter, 
in February 2005, J. G., D.O., stated that the veteran 
experienced a wrist injury in service while digging rock for 
a communication mast construction in 1944, and injured his 
left wrist.  He eventually saw a physician and a ganglion 
cyst was diagnosed.  The Dr. G. noted that 

apparently the surgical remarks . . . 
referred to extensive ramifications 
communicating with the joint suggesting 
significant degeneration and trauma.  It 
is my opinion that this is a cause for 
his present wrist injury arthritis and 
extensive pain. . . . 

The Board does not find these opinions competent for the 
purposes of the issue of entitlement to service connection 
for a left hand disorder.  Although the examiners reported a 
history of a left hand injury dating to military service, 
this is simply the veteran's recitation of his history, and 
does not establish in any way a relationship between service 
and the currently diagnosed left hand arthritis.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence."  Such evidence 
cannot enjoy the presumption of truthfulness, because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The Board 
finds that the private medical records discussed above are 
evidence of this sort, that is, transcriptions of lay 
history.  

Moreover, to the extent that the private examiners provide an 
opinion based upon the history as related by the veteran, the 
Board finds these opinions are not consistent with the 
service medical records contemporaneous the removal of the 
ganglion cyst.  There is no evidence in the service medical 
records of any complaints of a left wrist or hand injury, nor 
are there any findings of residuals of a left hand injury of 
left hand disorder.  The service medical records show that in 
1944, a benign left ganglion cyst, "cause unknown" was 
removed.  Although the operation report noted "extensive 
ramifications communicating with the joint," 
postoperatively, the veteran no complaints referable to the 
left wrist and the military physician stated there were 
"excellent operative results."  For the remaining 21 months 
of the veteran's military service, his service medical 
records are negative for any complaints or findings with 
regard to the removal of the ganglion cyst, or with regard to 
his left wrist or hand.  Indeed, the first evidence of record 
of a left hand or wrist disorder, other than the veteran's 
service-connected postoperative scar, was not until over 5 
decades post service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

At a VA examination in October 2001, the veteran stated that 
he had a ganglion cyst removed from his left wrist in 1943.  
He stated that thereafter, he had no problems with his left 
wrist until 1996.  After examination of the veteran's left 
hand and wrist, the examiner opined that the veteran's 
arthritis of his left hand and wrist were not the result of 
surgery received in 1943.  A VA examination conducted in 
October 2003, diagnosed arthritic changes of the left hand 
consistent with rheumatoid arthritis.  The examiner opined 
that 

the [veteran's] current left hand 
complaint is not secondary to [his] 
injury that resulted in the ganglionic 
cyst with subsequent removal and scar.  
The [veteran] has evidence of bilateral 
degenerative changes of both hands 
consistent with an arthritic process 
either rheumatoid arthritis or 
osteoarthritis.  He has a positive 
rheumatoid factor and an elevated 
sedimentation rate.  None of these 
conditions would be secondary to an 
injury.  This is more likely a primary 
process involving the joints.  

Due consideration has been given to the veteran's testimony 
and statements of record.  Although the veteran is competent 
to state that he hurt his wrist or hand in service, he is not 
competent to state that it resulted in a ganglion cyst or 
resulted in a chronic disorder to include his currently 
diagnosed arthritis.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current left hand or wrist 
arthritis to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder is more than 55 years after 
his period of service had ended.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).  

As there is no continuity of symptomatology, or competent 
medical evidence which provides the required nexus between 
military service and the current arthritis of the left hand 
and wrist, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
left hand disorder, and the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	Increased rating claim

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  In considering the severity of a disability it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran incurred a scar on his left hand during service 
as a result of surgery while in service in 1944 to remove a 
ganglion cyst.  The RO granted service connection for the 
resulting scar in an April 1946 rating decision, and a 
noncompensable evaluation was assigned.  

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  See 38 C.F.R. § 
4.118, as amended by 67 Fed. Reg. 49590-49599 (July 31, 
2002).  The veteran's claim for a compensable evaluation was 
received in January 2001, prior to the effective date of the 
revised regulations.  Thus, the regulation as it existed 
prior to the change is applicable for the period prior to 
August 30, 2002, and the revised regulation is applicable 
from August 30, 2002 forward.  See VAOPGCPREC 07-03; 69 Fed. 
Reg. 25179 (2004); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

According to the Schedule in effect prior to August 2002, a 
10 percent evaluation was warranted under Diagnostic Codes 
7801 and 7802 where third-degree burns caused a scar.  38 
C.F.R. § 4.118 (2002).  Diagnostic Code 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  Id.  Diagnostic Code 7804 provided 
a 10 percent evaluation for superficial scars that were 
tender and painful on objective demonstration.  Id.  Under 
Diagnostic Code 7805, other scars were to be rated based on 
the limitation of function of the part affected.  Id. 

The evidence of record prior to August 2002, consists of a VA 
examination conducted in October 2001.  The examiner stated 
that the scar on the left wrist ranged from 4 centimeters in 
length to .5 centimeters in width, with no evidence of 
tenderness, adherence, texture changes, ulceration or 
breakdown, elevation or depression, underlying tissue loss, 
inflammation, edema, or surrounding skin.  The examiner 
stated that is was not disfiguring.  Full range of motion of 
the wrist was reported.  

A VA examination conducted in January 2002 revealed a scar 
approximately 1.5 inches, or 4 centimeters across the volar 
dorsal aspect of the left wrist joint.  The scar texture and 
skin color is the same, "like the surrounding skin."  There 
was no broken skin, no ulceration, no keloid, and no 
depression of the scar.  There were no burn injuries or burn 
scars.  The examiner stated that there was no evidence of 
limitation of motion due to the scar.  The examiner concluded 
that there were no current symptoms from the scar. 

Accordingly, prior to August 2002, a compensable evaluation 
is not for assignment as there is no evidence of a scar due 
to third-degree burns, a superficial scar that was poorly 
nourished with repeated ulceration, a superficial scar that 
was tender or painful on objective demonstration; or that the 
scar resulted in limitation of function.  See 38 C.F.R. 
§ 4.118 (2002).

Under the provisions of the revised Schedule, a 10 percent 
evaluation is warranted under Diagnostic Code 7801 where a 
scar, that is not on the head, face, or neck, is deep or 
limits motion, and is at least 6 square inches in size.  38 
C.F.R. § 4.118 (2005).  Under Diagnostic Code 7802, a 10 
percent evaluation is warranted where a scar, that is not on 
the head, face, or neck, is superficial, does not cause 
limitation of motion, and is at least 144 square inches in 
size.  Id.  Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  Id.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
scars that are superficial and painful on examination.  Id.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Under Diagnostic Code 7805, other scars 
are to be rated based on limitation of function of the part 
affected.  Id.  

In October 2003, the veteran underwent a VA compensation 
examination for his left hand.  With regard to the scar on 
his left wrist, the examiner found a 1.5 centimeter, linear, 
hypopigmented scar over the dorsum of the left hand.  The 
examiner found that the scar was non-tender to palpation.  
The examiner noted that there was no inflammation, edema, or 
keloid formation, and that the scar was minimally 
disfiguring, but there was no limitation of function due to 
the scar.  

The Board finds that this evidence indicates that the 
veteran's scar is healed, stable, painless, and less than 6 
square inches in size.  Most importantly, the examiner found 
no limitation of function in the wrist area, the location of 
the scar.  Accordingly, a compensable evaluation under the 
revised provisions of Diagnostic Codes 7801 through 7805 is 
not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence does not show that the 
manifestations of the veteran's service-connected 
postoperative scar on the left wrist meets the criteria for a 
compensable evaluation.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53.  


ORDER

Service connection for a left hand disability is denied.  

A compensable evaluation for postoperative left wrist scar is 
denied.    



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


